  Case 17-35795        Doc 28        Filed 03/19/19 Entered 03/19/19 16:58:46        Desc Main
                                       Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                )              CASE NO. 17-35795
                                      )
Matthew E Radom and Vanessa R Derussy )              CHAPTER 13
                                      )
                   Debtor(s).         )              Judge: Jacqueline P. Cox


                                       NOTICE OF MOTION

To:      Matthew E Radom and Vanessa R Derussy, 1774 Linden Street Des Plaines, IL 60018
         via US mail
         The United States Trustee via ECF Delivery System
         Tom Vaughn, Chapter 13 Trustee via ECF delivery system
         Portfolio Recovery Associates, LLC, P.O. Box, 41067, Norfolk, VA 23541
         via Certified Mail
         Portfolio Recovery Associates, LLC, 130 Corporate Blvd, Norfolk, VA 23502 via
         Certified Mail
         GE MONEY BANK, PO BOX 965036, ORLANDO FL 32896-0000 via Certified Mail
         McCalla Raymer Pierce, LLC, Dana N O'Brien, 1 N Dearborn Street, Suite 1200
         Chicago, IL 60602 via US Mail
         Wells Fargo Bank, N.A., Default Document Processing, N9286 01Y, 1000 Blue
         Gentian Road, Eagan, MN 55121-7700 via US Mail
         CORPORATION SERVICE COMPANY, Registered Agent for Portfolio Recovery
         Associates, LLC, 1201 HAYS STREET, TALLAHASSEE, FL 32301-2525 via Certified
         Mail
         Andrew Berardi, Title President for Portfolio Recovery Associates, LLC, 130, Corporate
         Blvd, Norfolk, VA, 23502 via Certified Mail
         Chief Compliance Officer, Laura White (DBA Certified Individual Member Number:
         P1409-1070 / Since 09/2014), at PRA Group, 150 Corporate Blvd, Norfolk, VA 23502
         via Certified Mail

         See attached Service list

        Please take notice that on April 8, 2019 at 9:00 a.m. or soon thereafter as I may be heard,
I shall appear before Bankruptcy Judge Jacqueline P. Cox or any other Bankruptcy Judge
presiding at the 219 South Dearborn, Courtroom 680, Chicago, IL, and shall request that the
Motion to Avoid Judicial Lien be entered, at which time you may appear if so desired.

                                                            /s/ David H. Cutler
                                                            David H. Cutler, ESQ
                                                            Attorney for Debtor(s)




                                                 1
  Case 17-35795      Doc 28    Filed 03/19/19 Entered 03/19/19 16:58:46            Desc Main
                                 Document     Page 2 of 4


                                                          Cutler & Associates Ltd.
                                                          4131 Main St.
                                                          Skokie IL 60076
                                                          (847) 673-8600


                              CERTIFICATE OF SERVICE

        The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion
was filed AND sent electronically and via certified mail and US Mail to the above captioned by
6:00 p.m. on or before March 19, 2019.

                                                          /s/ David H. Cutler
                                                          Attorney for Debtor(s)




                                              2
  Case 17-35795        Doc 28    Filed 03/19/19 Entered 03/19/19 16:58:46          Desc Main
                                   Document     Page 3 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLNOIS
                                 EASTERN DIVISION

IN RE:                                )              CASE NO. 17-35795
                                      )
Matthew E Radom and Vanessa R Derussy )              CHAPTER 13
                                      )
                   Debtor(s).         )              Judge: Jacqueline P. Cox

                     DEBTORS’ MOTION TO AVOID JUDICIAL LIEN
                     OF PORTFOLIO RECOVERY ASSOCIATES, LLC

        NOW COME THE Debtor’s, Matthew E Radom and Vanessa R Derussy, by and through
their attorneys, Cutler and Associates, Ltd., and herby move this Court pursuant to Section
350(b) of the Bankruptcy Code (“Code”) for an Order avoiding the judicial lien held by Portfolio
Recovery Associates, LLC the property located at 1774 Linden Street Des Plaines, IL 60018,
pursuant to Section 522 (f) of the Code and Bankruptcy Rule 4003 (d). In support of this Motion,
Debtors state the following:

   1. The Debtor’s filed a voluntary bankruptcy petition under Chapter 13 on November 30,
         2017.
   2. The Debtor’s plan was confirmed by this Honorable court on February 5, 2018.
   3. On February 25, 2014, a Judgment was entered in favor of Portfolio Recovery
         Associates, LLC herein after referred to as “Creditor” in the amount of approximately
         $2,716.20 plus costs. (See attached Exhibit A)
   4. On May 16, 2014 Creditor’s Judgement was Recorded with the Cook County Recorder of
         Deeds as a Judgement Lien against the Debtor, Vanessa R Derussy and therefore
         affecting Debtor’s real property located at 1774 Linden Street Des Plaines, IL 60018
         (“Subject Property”)
   5. Subject Property has a current fair value of $180,870.00 and is encumbered by a
         mortgage with Wells Fargo Bank approximately totaling $167,072.61 and Wells Fargo
         Bank has priority over Portfolio Recovery Associates, LLC.
   6. The Debtor’s interest in the property referred to in the preceding paragraph and
         encumbered by the lien has been claimed as fully exempt in their bankruptcy case.


                                                 3
  Case 17-35795        Doc 28      Filed 03/19/19 Entered 03/19/19 16:58:46          Desc Main
                                     Document     Page 4 of 4


    7. The existence of the Portfolio Recovery Associates, LLC lien on Debtor’s real property
        impairs exemptions to which the Debtor’s would be entitled under 11 U.S.C.Sec.522(b).
    WHEREFORE, the Debtor’s hereby request that this Court grant the Motion and enter an
Order avoiding the judgment lien of Portfolio Recovery Associates, LLC on the Debtor’s
residence; and for all other relief that is just and proper.



                                                               /s/ David H. Cutler
                                                               David H. Cutler, ESQ
                                                               Attorney for Debtor(s)
                                                               Cutler & Associates Ltd.
                                                               4131 Main St.
                                                               Skokie IL 60076
                                                               (847) 673-8600




                                                    4
